Citation Nr: 9929915	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  95-00 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for carpal tunnel 
syndrome secondary to a left wrist injury.

2.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
bilateral defective hearing.

3.  Timeliness of the appeal of a June 1996 rating action 
wherein the RO denied entitlement to service connection for 
residuals of a left wrist injury.

4.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
residuals, left wrist injury.

5.  Timeliness of the appeal of the June 1996 rating action 
wherein the RO denied entitlement to service connection for 
scars of the crown of the head, left side of the face and 
left eye areas.




6.  Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
scars of the crown of the head, left side of the face and 
left eye areas.

7.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to an increased (compensable) evaluation for 
residuals, scar of the upper lip.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945.

This appeal to the Board of Veterans' Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Phoenix.  The details of 
such rating actions by both RO and the Board, in pertinent 
parts, will be further delineated below as required.

The veteran provided testimony at personal hearings before a 
Hearing Officer at the RO in April 1995 and again in October 
1996.  In a VA Form 9, his Substantive Appeal, filed in 
December 1998, the veteran specifically indicated that he did 
not wish to further testify at an additional hearing. 

During the course of the current appeal, including in a VA 
Form 21-4138 dated in November 1998, the veteran has raised 
the issue of entitlement to service connection for a right 
tympanic membrane perforation.  That issue has not been 
procedurally prepared or certified for appellate review and 
is referred to the RO for initial consideration and 
appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995). 

Also during the course of the current appeal, the veteran has 
referred to having experienced a simple, complete fracture of 
tooth L-3 in service, which was excised at the time the 
laceration of his upper lip was sutured.  The veteran is 
reminded that service connection was granted therefor in 
March 1996 [and as noted in correspondence from the veteran's 
representative received in November 1996, the issue was 
thereby withdrawn from the current appeal].  In that regard, 
however, the Board would clarify, as was already also 
mentioned in passing by the RO but perhaps not caught due to 
the convolution of other issues, that the service designation 
of "L-3" as the canine tooth [which was knocked out] is 
identical and equates to VA designation of that same tooth as 
"Tooth # 11" since service.  This is simply a harmless 
difference in nomenclature reflecting the same entity.    

The issue of entitlement to an initial evaluation in excess 
of 10 percent for PTSD is addressed in the remand portion of 
this decision.

FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
carpal tunnel syndrome of the left wrist secondary to a left 
wrist injury is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation. 

2.  In February 1991, the Board denied reopening a claim of 
entitlement to service connection for defective hearing.

3.  A timely appeal was taken by the veteran from the January 
1994 rating action by the RO only as it confirmed the denial 
of entitlement to service connection for defective hearing, 
making the Board's 1991 decision the last final decision.

4.  Evidence submitted since the Board's decision in 1991 is 
not duplicative or cumulative, does bear directly and 
substantially on the issue at hand, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim. 

5.  The claim of entitlement to service connection for 
defective hearing is supported by cognizable evidence showing 
that the claim is plausible and capable of substantiation.

6.  A Substantive Appeal, received September 24, 1997, was 
not received within 1 year after the July 8, 1996 letter 
notifying the veteran of the June 25, 1996 RO decision 
denying service connection for residuals of a left wrist 
injury, or within 60 days of pertinent SOCs, rendering the 
June 1996 decision final on that issue.

7.  The evidence submitted since the June 1996 rating 
decision wherein the RO denied entitlement to service 
connection for residuals of a left wrist injury bears 
directly and substantially upon the issue at hand, and by 
itself or in connection with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim.
8.  The claim for entitlement to service connection for 
residuals, left wrist injury, is not supported by cognizable 
evidence showing that the claim is plausible or capable of 
substantiation.

9.  A Substantive Appeal, received in September 1997, was not 
received within 1 year after the July 8, 1996 letter 
notifying the veteran of the June 1996 RO decision denying 
service connection for scars of the crown of the head, left 
side of the face and left eye areas or within 60 days of the 
pertinent SOCs, rendering the June 1996 decision final on 
that issue.

10.  The evidence submitted since the June 1996 decision 
wherein the RO denied entitlement to service connection for 
scars of the crown of the head, left side of the face and 
left eye areas, does not bear directly and substantially upon 
the issue, and by itself or in connection with the evidence 
previously of record, is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

11.  The scar on the veteran's upper lip is reasonably 
considered comparable to being tender and painful.


CONCLUSIONS OF LAW

1.  The claim for entitlement to service connection for 
carpal tunnel syndrome of the left wrist secondary to a left 
wrist injury is not well grounded.  38 U.S.C.A. 5107 (West 
1991).

2.  Evidence submitted since the February 1991 decision 
wherein the Board denied reopening a claim of entitlement to 
service connection for defective hearing is new and material, 
and the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ , 5108, 7105 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.156(a), 20.1100, 20.1105 (1999).

3.  The claim of entitlement to service connection for 
defective hearing is well grounded.  38 U.S.C.A. § 5107 (West 
1991).

4.  The September 24, 1997 substantive appeal of the June 25, 
1996 rating decision wherein the RO denied entitlement to 
service connection for residuals of a left wrist injury was 
not timely filed.  38 U.S.C.A. §§ 7105, 7108 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 20.200, 20.202, 20.302 (1999). 

5.  Evidence submitted since the June 1996 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of a left wrist injury, is new and material, and 
the veteran's claim for that benefit is reopened.  38 
U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.104, 3.156(a), 
20.1103.

6.  The claim for service connection for residuals of a left 
wrist injury is not well grounded.  38 U.S.C.A. 5107 (West 
1991).  

7.  The September 24, 1997 substantive appeal of the June 25, 
1996 rating decision wherein the RO denied entitlement to 
service connection for residuals of scars of the crown of the 
head, left side of the face and left eye areas was not timely 
filed.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 20.200, 
20.202, 20.302.

8.  Evidence submitted since the June 1996 rating decision 
wherein the RO denied entitlement to service connection for 
residuals of scars of the crown of the head, left side of the 
face and left eye areas, is not new and material, and the 
veteran's claim for that benefit is not reopened.  38 
U.S.C.A. §§ 5108, 7105;  38 C.F.R. §§ 3.104, 3.156(a), 
20.1103.

9.  The criteria for an initial compensable rating of 10 
percent for a scar on the upper lip are met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 4.2, 
4.7, 4.118, Diagnostic Code 7804 and Note (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

General Criteria

The threshold question to be answered in any case is whether 
the appellant has presented evidence of a well grounded 
claim; that is, a claim which is plausible and meritorious on 
its own or capable of substantiation.  If he has not, his 
appeal must fail.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant may submit some supporting evidence 
that justifies a belief by a fair and impartial individual 
that the claim is plausible.  Dixon v. Derwinski, 3 Vet. 
App. 261, 262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of an incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), a nexus between 
the in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

Where the determinative issue involves the question of a 
medical diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render a 
medical opinion.  Espiritu v. Derwinski, 2 Vet. App. 192 
(1992).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if an appellant fails to submit a well 
grounded claim, VA is under no duty to assist him/her in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.1103.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

When a claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed, and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b); 38 C.F.R. § 20.1100.

When a claimant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, it is, as to 
whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108; 38 C.F.R. § 20.1105.

New and material evidence means evidence not previously 
submitted to decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

To justify a reopening of a claim on the basis of new and 
material evidence, there must be a reasonable possibility 
that the new evidence, when viewed in context of all the 
evidence, both old and new, would change the outcome.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

The evidence is "new" when it is not cumulative of evidence 
of record, and is not "material" when it could not possibly 
change the outcome of the case.  Godwin v. Derwinski, 1 Vet. 
App. 419 (1991).

"Material" evidence is evidence which is relevant to and 
probative of the issue at hand and, which, furthermore, when 
reviewed in context of all the evidence of record, both old 
and new, would change the outcome of the case.  Smith v. 
Derwinski, 1 Vet. App. 171 (1992).

When determining whether the veteran has submitted new and 
material evidence to reopen a claim, consideration must be 
given to all the evidence since the last final denial of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

In the Evans case, the Court expounded upon the "two-step 
analysis" which must be conducted under 38 U.S.C.A. § 5108.  

First, it must be determined whether the evidence presented 
or secured since the prior final disallowance of the claim is 
new and material when "the credibility of the [new] evidence" 
is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

Second, if the evidence is new and material the Board must 
reopen the claim and review all of the evidence of record to 
determine the outcome of the claim on the merits.

The first step involves three questions: 

(1) Is the newly presented evidence "new" (not of record at 
the time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record)? 

(2) Is it "probative" of the issue at hand? 

(3) If it is new and probative, then, in light of all the 
evidence of record, is there a reasonable possibility that 
the outcome of the claim on the merits would be changed?

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Federal Circuit held that the Court impermissibly ignored 
the definition of "material evidence" adopted by the 
Department in 38 C.F.R. § 3.156 and without sufficient 
justification or explanation, rewrote the regulation to 
require, with respect to newly submitted evidence, that 
"there must be a reasonable possibility that new evidence, 
when viewed in the context of all the evidence, both old and 
new, would change the outcome.  See, Colvin v. Derwinski, op. 
cit.  

The Federal Circuit held invalid the Colvin test for 
materiality as it was more restrictive than 38 C.F.R. § 
3.156(a).

In Elkins v. West, 12 Vet. App 209 (1999) the Court 
essentially held that the recent decision of the Federal 
Circuit in Hodge required the replacement of the two-step 
test in Manio with a three step test.  

Under the Elkins test, the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening, the Secretary 
must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.

A determination on a claim of which the claimant is properly 
notified is final if an appeal is not perfected as prescribed 
in Rule 302 (§ 20.302 of this part).  38 U.S.C.A. § 7105; 
38 C.F.R. § 20.1103.

A timely appeal consists of a timely filed notice of 
disagreement (NOD) in writing and after an Statement of the 
Case (SOC) has been furnished, a timely filed substantive 
appeal.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200; see also Roy 
v. Brown, 5 Vet. App. 554 (1993).  

There are also guidelines of which the veteran has been 
apprised on numerous occasions as to what constitutes a 
Substantive Appeal, and required formats, relative deadlines, 
extensions, etc.  See 38 U.S.C.A. §§ 7105, 7108; and 38 
C.F.R. §§ 3.103, 19.30, 20.202, 20.302, 20.303, 20.304, 
20.305 (1998). 

Service connection may be established for disability incurred 
in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991). 

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  




When the fact chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

VA has a duty under 38 U.S.C.A. § 5103(a) (West 1991) to 
advise a claimant of the new and material evidence needed to 
complete his claim.  Graves v. Brown, 8 Vet. App. 522, 525 
(1995).

This obligation depends upon the particular facts of the case 
and the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69, 77-80 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  



In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, op. cit.


When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).


I.  Entitlement to service connection for 
carpal tunnel syndrome secondary to a 
left wrist injury.

Factual Background

Service medical records show that the veteran experienced a 
contusion to the left wrist in June 1943.  After conservative 
care, there were no further residuals noted.  

Carpal tunnel syndrome was not demonstrated in service or on 
several evaluations thereafter including on VA assessments in 
the 1950's. 

The veteran's clinical records show that in 1957, he filed a 
claim with a state industrial agency relating to a grocery 
store (work-related) injury to the left wrist.  X-rays at 
that time showed minimal cystic changes in the carpal 
navicular and multangular areas.

Private treatment reports dated in 1972 showed complaints of 
a painful and swollen left wrist, and X-rays showed an 
incomplete line fracture of the medial distal head of the 
radius, without evidence of carpal tunnel syndrome.

Left wrist X-rays by VA in 1993 showed degenerative arthrosis 
of the left wrist particularly involving the proximal tier of 
the carpal bones as well as the radiocarpal joint.  One 
physician had felt that the veteran might be experiencing a 
carpal tunnel syndrome.

A private radiological report dated in 1996 showed marked 
narrowing involving the radiocarpal joint with bony sclerotic 
changes at the distal aspect of the radius and at the base of 
the carpo-navicular without signs of avascular necrosis.  The 
veteran had given a history of left wrist injury.

Analysis

The veteran has argued that his inservice injury precipitated 
peculiar osseous changes at the carpo-navicular and carpal 
areas of his left wrist which have resulted in a carpal 
tunnel syndrome (or disability similar thereto).  

The evidence sustains that the veteran did in fact contuse 
his left wrist in service, but that injury did not impact on 
or involve the carpal areas, and more importantly there was 
no residual carpal tunnel syndrome shown in or since service 
which has been attributed by credible medical opinion to any 
inservice injury.  

Alternatively, the veteran's file contains unequivocal 
evidence to the effect that on one or more occasions after 
service, starting in 1957 or thereabouts, the veteran injured 
his left wrist while working.  Since then, he had been found 
on various evaluations to have osseous changes in the carpal 
areas of his left wrist, and carpal tunnel-like symptoms on 
occasion.

In any event, the aggregate evidence is totally devoid of any 
competent medical opinion linking any post service carpal 
tunnel syndrome to his period of service or any injury 
therein.  

As noted above, for a well-grounded claim, there must be a 
defined disability in service, a current disability, and a 
medical nexus between the two.  Thus, even with an inservice 
injury, [albeit without any sign of carpal area involvement], 
and additional symptoms at a remote time post-service, absent 
a credible opinion establishing a medical nexus between 
these, the veteran's claim with regard to service connection 
for chronic carpal tunnel disability is not well grounded.   


The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any 
medical evidence that has not already been requested and/or 
obtained that would well ground his claim.  38 U.S.C.A. 
§ 5103(a) (West 1991); McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997); Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997)

As the veteran's claim for service connection for carpal 
tunnel syndrome of the left wrist secondary to a left wrist 
injury is not well grounded, the doctrine of reasonable doubt 
has no application to his claim.


II.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
defective hearing.

Special Criteria

If not shown during service, service connection may be 
granted for organic disease of the nervous system if shown 
disabling to a compensable degree during the first post 
service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & 
Supp. 1999);  38 C.F.R. §§ 3.307, 3.309 (1999).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.304(b) (1999).  

The Board notes that 38 U.S.C.A. § 1154(b) only pertains to 
what may have occurred during combat in service; medical 
evidence of a nexus between the current disability and the 
disease or injury in combat is still required for a well 
grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 or 4,000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (1999).  If a veteran currently meets the criteria of 
38 C.F.R. § 3.385, he has a hearing loss disability.  The 
veteran does not have to have a hearing loss disability 
during service in order to warrant a grant of service 
connection.  Rather, the issue is whether, pursuant to 38 
C.F.R. § 3.303(d), any current hearing loss disability is a 
chronic disorder attributable to service.  

Further, in Hensley v. Brown, 5 Vet. App. 155 (1993) and 
others, in general, the Court has found that "normal" 
hearing exists when the thresholds are between 0 and 20 
decibels, and "hearing loss" exists when the threshold is 
from 25 decibels.

A preexisting disease or injury will be considered to have 
been aggravated by military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  

Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the pre-service disability 
underwent an increase in severity during service based on all 
of the evidence.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(a), (b) (1998).  

The Court held in Crowe v. Brown, 7 Vet. App. 238 (1994), 
that, "Even if the veteran's (disability) is properly found 
to have preexisted service, the presumption of aggravation 
must also be addressed.  When a condition is properly found 
to have been preexisting (either because it was noted at 
entry or because preexistence was demonstrated by clear and 
unmistakable evidence), the presumption of aggravation 
provides:  A preexisting injury or disease will be considered 
to have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153 (emphasis added); see also 38 C.F.R. § 
3.306(a).  

Furthermore, 38 C.F.R. § 3.306(b) provides that, as to 
veterans of (wartime) service, "[c]lear and unmistakable 
evidence (obvious or manifest) is required to rebut the 
presumption of aggravation" during service.  It is the 
Secretary's burden to rebut the presumption of in-service 
aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 334 
(1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991).  
"[I]n short, a proper application of [38 U.S.C. § 1153 and 38 
C.F.R. § 3.306 (a), (b)] . . . places an onerous burden on 
the government to rebut the presumption of service 
connection" and "in the case of aggravation of a preexisting 
condition, the government must point to a specific finding 
that the increase in disability was due to the natural 
progress[ ] of the disease".  Akins, 1 Vet. App. at 232.

The Court has found that a condition that worsened during 
service and then improved due to in-service treatment to the 
point that it was no more disabling than it was at induction 
is analogous to a condition that has flared up temporarily.  

Further, it is not necessary that a specific link be shown 
between inservice activity and the deterioration of the 
preservice disability in order to prevail.  It is enough that 
the aggravation occurred in service.  See Browder v. 
Derwinski, 1 Vet. App. 204 (1991).

The Board would note that a medical opinion based upon an 
inaccurate factual premise has no probative value.  See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  

The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion that the physician reaches.  The 
credibility and weight to be attached to these opinions are 
within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, op. cit.

Factual Background

The evidence which was of record prior to the February 1991 
decision wherein the Board denied reopening a claim of 
entitlement to service connection for defective hearing is 
reported below.

Service medical records show that on the entrance 
examination, the veteran's hearing acuity was 15/15, 
bilaterally.  On separation examination in December 1945, 
hearing was again 15/15, or normal.

Defective hearing was not complained of or shown on 
examinations for some time after service.

A Board decision in November 1958 denied service connection 
for hearing disorders.  At the time of a Board decision in 
1958, it was noted that there was no objective or medical 
evidence that the veteran had defective hearing of service 
origin.

Three statements were received in 1980 from individuals who 
knew that the veteran had been hospitalized at the Maryvale 
Hospital in 1943; no disability was noted in any of these.

Copies were submitted of many service records and 
correspondence some of which indicated that for a brief 
period, the veteran's file had been considered missing, but 
that at the time of the above noted decisions, the file and 
all of its contents were of record.

A private physician reported in 1988 that the veteran had a 
bilateral sensorineural hearing loss which he opined was 
secondary to noise exposure and commensurate with the 
veteran's complaints of inservice noise exposure.  

Another statement from that physician in 1988 was that the 
veteran had a bilateral sensorineural hearing loss which the 
veteran himself dated back to inservice noise exposure.  He 
also had a perforation of his right ear which apparently 
dated back to before service.  Audiometric evaluation had 
confirmed neurosensory hearing loss, bilaterally, right ear 
greater than the left ear.

The Board again denied service connection for bilateral 
defective hearing in November 1989 based on the evidence then 
of record.

Treatment records and a statement from another physician were 
thereafter submitted showing a history of right ear infection 
and perforation since 1942 or 1935 (the latter as altered by 
hand on a typewritten document) and diagnosis of otitis media 
with a history of having had trouble hearing.  The physician 
opined that the hearing loss was probably secondary to noise 
exposure.  

The Board again considered entitlement to service connection 
for bilateral defective hearing in February 1991.  

At that time, the record above was of record in detail and 
reviewed.  Various outpatient records were submitted showing 
ongoing care for a variety of problems.  The Board noted the 
prior decisions by the Board in 1958 and 1989.  



The Board found that new and material evidence had not been 
submitted to reopen the claim on any basis.  Specifically, it 
was also held that any preexisting hearing loss the veteran 
may have had was not increased in service as a result of 
acoustic trauma, nor was there evidence that any current 
hearing loss was due to service nor could such be presumed.  

The Court summarily affirmed the Board's decision in January 
1992.  Florez v. Derwinski, No. 91-555, U.S. Vet. App. Jan 
21, 1992.

In 1993, the veteran submitted extensive copies of previously 
filed evidence and correspondence on his own behalf.

In January 1994, the RO determined that new and material 
evidence had not been submitted to reopen his claim for 
service connection for defective hearing, the veteran was so 
informed in January 1994, and he filed a notice of 
disagreement (NOD) in March 1994.  A statement of the case 
(SOC) was issued in August 1994.

In a document received from the veteran's representative in 
December 1994, characterized thereon as a statement in lieu 
of a VA Form 9, it was noted that a personal hearing was 
requested.  

The veteran submitted another statement from a friend in 
April 1995, similar to those previously received.

At a personal hearing in 1995, the veteran testified that he 
had had an ear infection and had been seen for defective 
hearing after service.  A service comrade had also recalled a 
wrist injury but did not reference hearing loss.  

On a VA special psychiatric examination for PTSD conducted in 
June 1995, the veteran reported that he had had defective 
hearing for some time.  He attributed this to inservice noise 
exposure associated with combat service.  

An audiology examination was not conducted; however, the VA 
examiner diagnosed hearing deficit bilaterally, in addition 
to PTSD.

In January 1996 the RO granted entitlement to service 
connection for PTSD with assignment of a 10 percent 
evaluation.


Analysis

The Board denied reopening the veteran's claim of entitlement 
to service connection for defective hearing in February 1991 
based on the evidence of record at the time which soundly 
supported such denial as noted above.  

The RO confirmed that denial in January 1994, of which the 
veteran was informed in January 1994; he filed a NOD in March 
1994; an SOC was issued in August 1994; and in December 1994, 
a statement in lieu of a VA Form 9 was submitted.  The action 
taken by the Hearing Officer in August 1995 again confirmed 
the prior denials on the basis of no new and material 
evidence.  The appeal on this issue was thus timely, and the 
Board will address the issue accordingly.

When a claimant seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

In order to reopen a finally denied claim there must be new 
and material evidence presented since the claim was last 
finally disallowed on any basis, not only since the claim was 
last denied on the merits.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Under Evans, evidence is new if not previously of 
record and is not merely cumulative of evidence previously of 
record.

When the Board denied the veteran's claim for service 
connection for defective hearing in February 1991, the 
evidence included service and post-service clinical evidence.  
There was no sign of hearing loss in service records.  And 
while there were some indication that the veteran had 
complained of hearing loss on remote occasions since service, 
and was now diagnosed as having defective hearing, there was 
no medical basis for finding that he had a hearing loss, as 
demonstrated within VA standards, which was in any way 
associated with service or service experiences.  

Parenthetically, the Board would note that the veteran has 
recently also raised the collateral issue of whether he had 
ear (i.e., perforated ear drum as alleged) or associated 
hearing problems before service and, in that regard, claimed 
that there was inservice aggravation (although not pursuing 
the issue of service connection for a perforated right ear 
drum).  However, even if there was evidence of tympanic 
membrane perforation before service, in any event, there is 
no objective documentation of defective hearing before or 
during service, and thus the issue of relative aggravation of 
a disability which may or may not have preexisted service is 
irrelevant.  This argument has in no way altered the basic 
premises upon which the Board denied the claim in February 
1991.

It has been noted that when last considered by the Board, 
there was of record occasional statements by physicians 
recording the veteran's history in association with his 
personal allegations, and further reflecting that the 
veteran's hearing loss was consistent with the level of his 
exposure to acoustic trauma in service.  This is far from 
associating one with the other, and does not establish a 
nexus between the two.  Merely raising a possibility that the 
nature of loss of hearing now present was such as to be 
consistent with the claimed noise exposure alleged by the 
veteran to have taken place in service [or elsewhere for that 
matter, were other historical exposures noted] is only one of 
any number of plausible theories, based solely on the 
veteran's history, and pursuant to various Court cases such 
as Reonal, may be rejected as it is otherwise unsupported by 
corroborative documentation.  

The veteran has repeated his allegations since the Board 
decision in 1991, has more recently argued that he has a 
hearing loss as a result of combat activity in service, and 
was noted on a VA special psychiatric examination to have a 
hearing deficit bilaterally.  He was also diagnosed with 
PTSD, a disorder for which service connection was granted by 
the RO which in effect conceded the veteran's exposure to a 
noisy combat environment.

This evidence of combat exposure in a noisy environment 
constitutes new and material evidence such as to warrant 
reopening of the veteran's claim.  The veteran has been 
recognized by VA as a veteran of combat exposure during World 
War II service, and consequently his exposure to noisy 
environment under such conditions plausibly would be expected 
to result in bilateral defective hearing.  

Under the Elkins test, the Board has already determined that 
the veteran has submitted new and material evidence under 
38 C.F.R. § 3.156 to reopen the claim.  The Board must now 
determine whether the claim for service connection for 
defective hearing is well grounded.

The Board's review of the evidentiary record discloses that 
the veteran has claimed bilateral defective hearing as result 
of his combat exposure during World War II.  This constitutes 
satisfactory lay evidence that an injury or disease was 
incurred in service even though there is no official record 
of such incurrence.  The post service evidentiary record 
shows that the veteran has been granted service connection 
for PTSD based upon combat experiences during World War II 
service.  

The post service medical evidence shows that the veteran has 
been diagnosed with sensorineural hearing loss.  He has been 
shown to suffer from a bilateral hearing loss, thereby 
constituting competent medical evidence of present 
disability.  Competent post service medical authority has 
related the veteran's bilateral sensorineural hearing loss to 
a noisy combat environment during World War II.  

As there is competent nexus evidence between the veteran's 
post service diagnosed sensorineural hearing loss and a noisy 
combat environment in service, the Board finds that the claim 
of entitlement to service connection for defective hearing is 
well grounded.

The issue of entitlement to service connection on a de novo 
basis is addressed in the remand portion of the decision.


III.  Timeliness of the appeal of the 
June 1996 rating decision wherein the RO 
denied entitlement to service connection 
for residuals of a left wrist fracture.

Factual Background & Analysis

With regard the issue of service connection for a left wrist 
injury, the RO denied the claim on June 26, 1996, of which 
the veteran was informed by letter on July 8, 1996.  The NOD 
was received October 17, 1996 and an SOC was issued February 
28, 1997.  On August 11, 1997, VA was informed that the 
veteran had contacted his representative with regard his 
claims.  A VA Form-9 was received on September 14, 1997, more 
than one year following July 1996 notification of the June 
1996 notification, prior to which nothing constituting 
anything in lieu thereof had been received.  [Furthermore, 
even if the August 11, 1997 notification could be extended to 
be considered as in lieu of a Substantive Appeal, it is 
nonetheless untimely with regard the June 1996 rating 
action.]  

The veteran was notified on December 31, 1997 that his Appeal 
was not timely and he filed a NOD therewith on March 6, 1998.  
A SOC on the timeliness issue was prepared in April 1998 and 
a VA Form 9 filed thereon in May 1998.  

Since pursuant to all pertinent regulations cited above, a 
timely appeal was not taken from the June 1996 RO action, 
that decision became final.  


Accordingly, the issue now before the Board remains as to 
whether new and material evidence has been submitted to 
reopen the claim.


IV.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
residuals of a left wrist injury.

Factual Background

The evidence which was of record prior to the June 1996 
rating decision wherein the RO denied entitlement to service 
connection for residuals of a left wrist injury is reported 
below.

Service medical records show that in June 1943, the veteran 
experienced a moderately severe contusion to the left wrist 
when struck by a flying rock.  He was treated including with 
a cast of the forearm and left hand.  Although the initial 
on-site report had suggested that there might be a left wrist 
fracture, X-rays showed no left wrist fracture.

Service comrades later indicated that the veteran had been 
hospitalized in 1943 in service.

In 1956, VA medical records show the presence of residuals of 
an old fractured radius.  Records from a state work-
compensation agency in 1957 showed that the veteran had 
fallen at work as a grocery clerk and injured his left wrist; 
he had injuries which precluded him from grasping anything 
and caused pain.  




A private physician stated in 1972 (and reiterated in later 
years) that the veteran had a swollen and painful left wrist.  
X-ray shows an incomplete line fracture of the medial distal 
head of the radius.  This evidence was confirmed by X-rays 
showing minimal cystic changes; other tests were negative.

Private treatment reports dated in 1972 showed complaints of 
a painful and swollen left wrist, and X-rays showed an 
incomplete line fracture of the medial distal head of the 
radius, without evidence of carpal tunnel syndrome.

VA clinical records showed that the veteran had left thumb 
numbness in 1981.

Left wrist X-rays by VA in 1993 showed degenerative arthrosis 
of the left wrist particularly involving the proximal tier of 
the carpal bones as well as the radiocarpal joint.  One 
physician had felt that he might be experiencing a carpal 
tunnel syndrome.

A private radiological report dated in 1996 showed marked 
narrowing involving the radiocarpal joint with bony sclerotic 
changes at the distal aspect of the radius and at the base of 
the carpo-navicular without signs of avascular necrosis.  The 
veteran had given a history of left wrist injury.

The evidence added to the record since the June 1996 rating 
decision wherein the RO denied entitlement to service 
connection for a left wrist injury is reported below.

A medical statement from a physician, L.K., D.O., dated in 
April 1997, shows that the veteran suffers from significant 
arthritis of the left wrist "related to old fracture that 
occurred while in military service in 1943".






VA outpatient reports from August 1998 showed ongoing 
complaints relating to his left wrist with limitation of 
motion in several planes and a history of degenerative 
arthritis in the wrist.  The veteran reported his history of 
inservice injury to the left wrist with casting, etc.


Analysis

At the time of the 1996 RO denial of the veteran's claim in 
this regard, of record were service and postservice clinical 
documentation but no definitive opinion to establish a nexus 
between current disability and anything of service origin.  A 
timely appeal was not taken, and that decision became final.

Thereafter, the veteran submitted his own testimony, and 
evidence of current left wrist problems.  However, more 
importantly, the veteran submitted a statement from a 
physician, dated in April 1997, to the effect that his 
arthritis of the left wrist was "related to old fracture that 
occurred while in military service in 1943".  

For purposes of reopening the claim only, this is a statement 
by a medical expert, a physician, and all other things being 
equal, could potentially establish a nexus between service 
and current findings.  This impacts directly on the 
substantive nature of the claim, and must be considered in 
association therewith. 

Accordingly, new and material evidence has been submitted to 
warrant reopening the veteran's claim for service connection.  
The claim must now be substantively addressed with the 
benefit of consideration of all of the evidence.


Whether the claim for service connection 
for residuals of a left wrist injury is 
well grounded.

Analysis

Section 5107 of Title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that his 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claim of service connection for 
residuals of a left wrist injury must be denied as not well 
grounded.

On the one hand, the recent physician's opinion that the 
current left wrist disability is due to World War II service 
was such as sufficient to reopen the claim, in that it 
provided a potential nexus which had not previously been of 
record.  

However, otherwise, the pivotal elements in the claim remain 
unchanged.  The most important element in that regard is that 
the veteran did not fracture his left wrist in service.  The 
opinion by the physician in 1997 was based on inaccurate 
historical data, and as such, that opinion as might otherwise 
address the establishing of a nexus between current and 
inservice disability can be fully discounted.  In that 
regard, it is equally important to note that the physician's 
opinion was apparently rendered absent the clearly important 
factual information as to the actual inservice injuries as 
well as the fact that the veteran had re-injured his left 
wrist on one or more occasions in and since well after 
service.  

Thus, while there was an inservice left wrist (contusion) 
injury, and there is current left wrist disability, the claim 
still remains without competent medical evidence that the 
veteran's current disability is in any way linked to active 
service.  Absent such a credible nexus, the claim is not well 
grounded.

It is also significant to note that the veteran's own 
opinions as to the etiology of a current left wrist 
disability are of no probative value as he is not shown to 
have the medical credentials requisite to offer a competent 
medical opinion as to causation and/or diagnosis.  Espiritu 
v. Derwinski, op. cit. 

It appears that all pertinent records have been obtained in 
this regard, and the veteran had not indicated to the 
contrary.  McKnight v. Gober, op. cit.; Epps v. Gober, op. 
cit..

As the veteran has not submitted a well grounded claim of 
entitlement to service connection for residuals, left wrist 
injury, the doctrine of reasonable doubt is not applicable to 
his case.  38 U.S.C.A. § 5107.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1998).  The Board has determined, therefore, that in the 
absence of a well grounded claim for residuals, left wrist 
injury, VA has no duty to assist the veteran in developing 
his case. 

As the Board noted earlier, the Court announced a three step 
test with respect to new and material evidence.  The Board 
has already determined that new and material evidence was 
submitted to reopen the claim of entitlement to service 
connection for residuals of a left wrist injury.  

The Board also determined that new and material evidence had 
not been submitted to reopen the claim of entitlement to 
service connection for residuals of a left wrist injury.  The 
second element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).




V.  Timeliness of the appeal of the June 
1996 rating decision wherein the RO 
denied entitlement to service connection 
for scars of the crown of the head, left 
side of the face and left eye areas.

Analysis

With regard to the issue of service connection for scars, 
crown of the head, left side of the face and above the left 
eye area, the RO denied the claim on June 26, 1996, of which 
the veteran was informed by letter on July 8, 1996.  The NOD 
was received October 17, 1996 and an SOC was issued February 
28, 1997.  

On August 11, 1997, VA was informed that the veteran had 
contacted his representative with regard his claims.  A VA 
Form-9 was received on September 14, 1997, more than one year 
subsequent to July 1996 notification of the June 1996 denial, 
prior to which nothing constituting anything in lieu thereof 
had been received.  Even if the August 11, 1997 notification 
could be considered as a Substantive Appeal, it is also 
untimely with regard the June 1996 rating action.  

The veteran was notified on December 31, 1997 that his appeal 
was not timely and he filed a NOD therewith on March 6, 1998.  
A SOC on the timeliness issue was prepared in April 1998 and 
a VA Form 9 filed thereon in May 1998.  

Since pursuant to all pertinent regulations cited above, a 
timely appeal was not taken from the June 1996 RO action, and 
that decision became final.  Accordingly, the issue now 
before the Board remains as to whether new and material 
evidence has been submitted to reopen the claim.



VI.  Whether new and material evidence 
has been submitted to reopen a claim of 
entitlement to service connection for 
scars of the crown of the head, left side 
of face and left eye areas/.

Factual Background

The evidence which was of record prior to the June 1996 
rating decision wherein the RO denied entitlement to service 
connection for scars of the crown of the head, left side of 
the face and left eye areas is reported below.

Service medical records including original accident and post-
accident reports of the blasting incident in 1943 when the 
veteran hurt his wrist and lip showed no sign of laceration 
or other injury to the head, left side of the face or left 
eye area.  No such injuries were shown on separation 
examination.

Various post-service VA examinations are of record for 
comparative purposes.  

On VA examination in 1995, no other scars were noted except 
on the lip.

At a hearing in 1995, the veteran described his alleged 
inservice injuries.

The veteran's representative filed a claim for additional 
scars on the face in March 1996.  The RO denied service 
connection for these additional alleged scars on June 25, 
1996 (and the veteran was informed on July 6, 1996) on the 
basis that the claim was not well grounded absent any sign of 
such alleged scars.  The veteran filed a notice of 
disagreement in November 1996.

On VA examination in November 1996 the veteran stated that 
during World War II, he had been injured at which time he had 
experienced several lacerations of the forehead and scalp (in 
addition to the lip).  



Examination showed a single irregular, slightly depressed 
scar on the veteran's forehead, 7 mm. above the left medial 
eyebrow, 15 mm. long, disposed diagonally, extending upward 
and laterally.  The left eyelid was said to be very slightly 
ptotic.

In January 1997, the RO confirmed the denial of service 
connection for these additional alleged scars, (as shown on 
the VA examination conducted since the initial rating 
decision in 1996), on the basis that the claim was not well 
grounded.  

A Statement of the Case was issued thereon in February 1997 
(and Supplemental SOCs issued on several occasions 
thereafter.  

A Substantive Appeal (a VA Form 9) was received in September 
1997; this was not timely and the June 1996 decision became 
final.  

Evidence associated with the claims file subsequent 
to the June 1996 rating decision wherein the RO 
denied entitlement to service connection for scars 
of the head, left side of face and left eye areas 
is reported below.

A VA examination in January 1999 showed a history of 
lacerations of the scalp and forehead in service and one near 
the left eye causing the eyelid to droop.  The examiner found 
small, barely visible scars on the forehead and scalp, 
including one irregular, slightly depressed linear scar, 15 
mm. long, disposed diagonally, 7 mm. above the left medial 
eyebrow, extending upward and laterally.  The left upper 
eyelid was very slightly ptotic.  

Pertinent diagnoses were scar of laceration above the left 
eyebrow, mild, slightly visible, not repulsive or repugnant; 
and possible ptosis of the left upper eyelid.  




Analysis

As noted in the June 1996 RO decision, the original service 
records show no sign that the veteran experienced any injury 
including laceration involving his face, scalp, over his eye, 
on his crown or on his forehead.  

In fact, neither such a claim nor any sign of these scars 
alleged to be associated therewith were shown on repeated VA 
and private evaluations during the many years after 
separation from service.

Since the claim was filed in the mid-1990's, VA examiners 
have found the presence of several minor facial/head scars, 
none of which are significantly disfiguring or otherwise 
disabling.  

Other than the veteran's statements as to the origins of such 
scars, [and in some cases, physician's mere repetitions of 
his historical comments], there is no medical basis for 
establishing a nexus between any current scars (other than of 
the lip) and any incident in service.  

In LeShore v. Brown, 8 Vet. App. 406 (1995), the Court held 
that evidence which is simply information recorded by a 
medical examiner, unenhanced by any additional medical 
comment by the examiner, does not constitute 'competent 
medical evidence" satisfying the Grottveit v. Brown, 5 Vet. 
App. 91 (1993) requirement.  Such evidence cannot enjoy the 
presumption of truthfulness recorded by Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995) (as to the determination of well 
groundedness).  The RO's denial in June 1996 was based on a 
finding that the veteran's claim was not well grounded, and 
became final in the absence of a timely appeal.  



Since then, the evidence has consisted primarily of the 
veteran's assertions.  In that regard, the veteran as a lay 
person is indeed able to testify as to his recollections of 
what may have occurred in service, especially in view of the 
fact that he is a combat veteran.  However the Board notes 
that 38 U.S.C.A. § 1154(b) only pertains to what may have 
occurred during combat in service.  Medical evidence of a 
nexus between the current disability and the disease or 
injury in combat is still required and is sorely lacking in 
the veteran's case.  It is noteworthy that the clinical files 
do not corroborate his allegations with regard to facial 
lacerations other than to his lip.  

Moreover, and more importantly, the veteran is in any event, 
not qualified to provide a medical nexus between such alleged 
incidents and any current disability including the current 
scars.  Other that what physicians have repeated solely based 
on the veteran's stated history of the scars, the record is 
absent any other documentation of a relationship to service.  
LeShore v. Brown, 8 Vet. App. 406 (1995).

The evidence submitted since June 1996 is duplicative or 
cumulative, does not bear directly and substantially on the 
issue at hand, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

As the Board noted earlier, the Court announced a three step 
test with respect to new and material cases.  Under the 
Elkins test, VA must fist determine whether the veteran has 
submitted new and material evidence under 38 C.F.R. § 3.156 
to reopen the claim; and if so, VA must determine whether the 
claim is well grounded based on a review of all the evidence 
of record; and lastly, if the claim is well grounded, VA must 
proceed to evaluate the merits of the claim but only after 
ensuring that the duty to assist has been fulfilled.  Elkins 
v. West, 12 Vet. App. 209 (1999); Winters v. West, 12 Vet. 
App. 203 (1999).


As new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for scars of the 
crown of the head, left side of the face and left eye areas, 
the first element has not been met.  Accordingly, the Board's 
analysis must end here.  Butler v. Brown, 9 Vet. App. at 171 
(1996).


VII.  Entitlement to an initial 
compensable evaluation for residuals of a 
scar of the upper lip.

Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).


The Court has also held that a determination with regard to 
entitlement to increased ratings or other issues must be made 
upon a review of the entire evidentiary record including 
evidence which is representative of the entire clinical 
picture.  Brown v. Brown, op. cit. 

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion or ordering a medical examination.  However, 
it is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, op. cit.  

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  The Board has the duty to assess the credibility and 
weight to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118; Diagnostic Code 7803.

A 10 percent evaluation may be assigned for superficial scars 
which are tender and painful on objective demonstration.  
38 C.F.R. § 4.118; Diagnostic Code 7804.

Other scars may be rated on limitation of function part 
affected.  38 C.F.R. § 4.118; Diagnostic Code 7805.

Facial scars causing disfiguration are rated at 0 percent if 
slight, 10 percent if moderately disfiguring, or 30 to 50 
percent disabling if severe or completely or exceptionally 
repugnant.  38 C.F.R. § 4.118; Diagnostic Code 7800. 

It should be noted that the Note associated with 38 C.F.R. 
§ 4.118 and Code 7804 specifically indicates that the 10 
percent rating is to be assigned when the requirements are 
met, even though the location may be on the tip of a finger 
or toe (or by inference, some other obscure location such, as 
in this case, the lip and its upper, inner surface). 

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background

The veteran's service records show that when he was subject 
to a blasting incident in June 1943, and rocks hit him, he 
experienced a simple, complete fracture of tooth L-3, which 
was excised; and a "severe" or "deep", 1-inch long, 
transverse laceration of the labial mucosa (internal) of his 
upper lip which was sutured. 

On a VA examination in November 1995, the veteran was noted 
to have had sutures for the inservice laceration of his lip, 
but because there was residual deformity, he said that since 
then, he had always worn a mustache.  It was noted that at 
the time of the blast, a canine tooth had been knocked out.  
On examination, there was minimal deformity of the upper lip 
well covered by his mustache.  There was asymmetry, minor and 
minimal scarring.  Photos were taken and are of record.  The 
right upper lip was described as being slightly larger than 
the left.

On VA examination in November 1996, the examiner stated that 
the scar as a result of a penetrating wound, on the left 
upper lip across the carmine border, was not visible because 
of the veteran's mustache.  When the mustache hairs were 
parted, there was an ill-defined small area of thinning of 
the hairs.  

The frenulum on the mucous membrane of the inside of the left 
upper lip was said to have apparently been incised, and as a 
result, there was a 2-3 mm. "nubbin" of mucous membrane where 
the frenulum would ordinarily attach to the lip.   

At the hearing in October 1996, the veteran described his lip 
scar in detail, and said that it was sensitive to heat and 
cold, such as when eating, etc.  It was said to cause some 
asymmetry in his mouth, and he indicated that he had started 
wearing a mustache a long time before, to cover up the area. 

On VA examination in January 1999, the veteran reported that 
as a result of the service injury, the scar on the inside of 
his upper lip, particularly the small hypertrophic scar in 
the midline, and the upper mid-gum, would become tender and 
painful several times a month, lasting 10-15 minutes each 
time.  The examiner again noted that the scar was not visible 
because of the mustache, but when the hairs were parted, 
could be seen.  The 2-3 mm. "nubbin" of the mucous membrane 
was reported, in the midline, which was identified as the 
focal point of the tenderness.  Pertinent diagnosis was 
history of penetrating wound of the upper lip, with through 
and through laceration, and loss of tooth number 11, "any 
residual scar is camouflaged by a mustache".

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for a lip scar is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

[It is parenthetically noted that the noncompensable rating 
has been assigned since August 7, 1956, and this current 
review is of course not an appeal from the initial rating.]

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the nature and 
severity of lip injury and residual scarring are sufficient 
to conclude that his claim for an increased rating for this 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

In this case, as a result of injury in service, the veteran 
has a rather unusual scar on his inner upper lip area, which 
crosses the reddish segment of the inner mucosal area of the 
lip, all of which he has chosen to camouflage as best he can 
by the longtime growing and wearing of a mustache.  

However, recent examinations which have included photos and 
comprehensive scar evaluations, have shown that the scar is 
visible and causes some slight problems, mostly apparently 
due to tenderness.  There is no classic disfigurement, as 
such, in a traditional sense.  The scar is technically 
located on his face and while it might be considered to be 
marginally disfiguring at most, it is more closely described 
as minimally idiosyncratic or slightly peculiar in 
appearance.  In any event, these cosmetic factors are fairly 
well disguised by the veteran's mustache.  The scar is also 
not tremendously functionally disabling, although it is 
probably discernible if only as an irritant.  In any event, 
all factors taken into consideration, it appears probably 
most equitable to rate the scar under the provisions for 
tenderness rather than for cosmetic or functional impact.  

Accordingly, the Board finds that all doubt being resolved in 
the veteran's favor, a 10 percent rating it warranted for his 
lip scar on the basis of its being tender and reportedly 
painful.  

However, there is no evidence of such repugnance or 
functional or other impediment or factor involving the scar 
which would warrant an evaluation in excess of 10 percent 
regardless of under what Code it may be evaluated.  

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) (1998) in the first instance.  The 
Boar, however, is still obligated to seek all issues that are 
reasonably raised from a liberal reading of the documents or 
testimony of record and to identify al potential theories of 
entitlement to a benefit under the law and regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the case at hand, the RO has neither provided the veteran 
with the governing criteria for extraschedular evaluation nor 
discussed his case in this context.  It has neither been 
argued, nor has it been shown that the lip scar has rendered 
the veteran's disability picture unusual or exceptional in 
nature, markedly interfered with employment, nor required 
frequent inpatient care as to render impractical the 
application of the regular schedular standards. Accordingly, 
the Board finds no basis for further action on this matter.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for carpal tunnel syndrome 
secondary to left wrist injury, the appeal is denied.





The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
bilateral defective hearing; the appeal is granted to this 
extent.

The claim of entitlement to service connection for defective 
hearing is well grounded.

A timely appeal was not taken from the June 1996 decision 
wherein the RO denied entitlement to service connection for 
residuals, left wrist fracture.

The veteran having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals, left wrist fracture; the appeal is granted to this 
extent.

The claim of entitlement to service connection for residuals 
of a left wrist injury is not well grounded.

A timely appeal was not taken from the June 1996 rating 
action wherein the RO denied service connection for scars of 
the crown of the head, left side of the face and left eye 
areas.

The veteran not having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
scars of the crown of the head, left side of the face and 
left eye; the appeal is denied.

Entitlement to an increased (compensable) evaluation of 10 
percent for residuals, scar of the upper lip is granted, 
subject to the regulatory criteria pertaining to the payment 
of monetary awards. 


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court  for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Initial rating in excess of 10 percent for PTSD

The Board finds that the veteran's claim for entitlement to 
an initial evaluation in excess of 10 percent for PTSD is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a); 
that is, a plausible claim has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  In general, an allegation 
of increased disability is sufficient to establish a well 
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The veteran's assertions 
concerning the severity of his service-connected PTSD (that 
are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

Initially, the Board notes that this cases involves an appeal 
as to the initial rating of the veteran's PTSD, rather than 
an increased rating claim where entitlement to compensation 
had previously been established.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  

In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Id. at 9.

The veteran was initially assigned a 10 percent rating for 
his PTSD primarily based on a VA examination in June 1995.  

At that time, the veteran reported that he would awaken 
frightened, shaky and in cold sweats.  He had problems 
sleeping and avoided being reminded of war.  He experienced 
exaggerated startle response to noise.  The examiner 
characterized his Global Assessment of Functioning (GAF) at 
54.

VA outpatient reports are in the file for comparison, showing 
that the veteran is seen on a regular basis.  Complaints in 
mid 1996 included memory deficits.

On VA examination in October 1996, it was noted that the 
veteran continued to have sleep problems including nightmares 
of war, which had increased.  He seemed to have relatively 
intact memory.  GAF was said to be 70.  On another VA 
examination in October 1996, GAF was 65, and the veteran 
declined to be involved in support efforts as he said it did 
not help him to talk about his war experiences with others.

On VA psychiatric examination in October 1998, the veteran 
reported that he continued to be seen about every 4 months.  
He had some problems watching war films, was currently living 
by himself, and felt a great deal of anger which he kept to 
himself.  He stated that these symptoms had all worsened 
since he had a cerebrovascular accident about 4 years before.  
His recent memory was said to be impaired, speech was 
mumbled, and proverb interpretation was concrete.  He was 
unable to make appropriate calculations.  GAF was felt to be 
70.  Axis I was PTSD; however, Axis III was status-post 
cerebrovascular accident with associated headaches.

Subsequent VA outpatient records are incomplete but show that 
the veteran has continued to be seen for supportive 
counseling.  The complete records pertaining to the veteran's 
therapy have not been associated with the claims file.

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1998), the Board is deferring adjudication of the PTSD issue 
only as prepared and certified for appellate review pending a 
remand of the case to the RO for further development as 
follows:

Service connection for defective hearing

As noted above, the Board determined that new and material 
evidence had been submitted to reopen a claim of entitlement 
to service connection for defective hearing, and that such 
claim was well grounded.  The Board also noted that while the 
veteran reported hearing loss due to combat activity in 
service when psychiatrically examined, he was not afforded a 
contemporaneous audiology examination.  Such an examination 
with a competent medical opinion as to the etiology of any 
hearing loss presently found would materially assist in the 
adjudication of the claimant's appeal.

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for defective 
hearing since service.  After obtaining 
any necessary authorization or medical 
releases, the RO should obtain and 
associate with the claims file legible 
copies of the veteran'' complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.

2.  The RO is instructed to obtain 
complete, legible copies of all VA 
clinical records, including outpatient 
and inpatient records, for all 
psychiatric care of the veteran from 1998 
to the present.  Included therein should 
be any written comments available from 
the ongoing care-givers as to the 
veteran's mental health condition and 
particularly any assessments as to his 
ability to work as impacted by his 
psychiatric symptomatology.

3.  The RO should arrange for a VA 
psychiatric examination of the veteran 
for the purpose of ascertaining the 
nature and extent of severity of his 
PTSD.  The claims file, copies of the 
previous and amended criteria for rating 
psychiatric disorders, and a separate 
copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examiner must annotate the examination 
report in this regard.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  

If a psychiatric disorder(s) other than 
PTSD is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not so related, whether the veteran's 
PTSD has any effect on the severity of 
any other psychiatric disorder(s).  Any 
necessary special studies including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD, and should 
distinguish them from all residuals of an 
alleged stroke.  

Following evaluation, the examiner should 
provide a numerical score on the GAF 
Scale provided in the Diagnostic and 
Statistical Manual for Mental Disorders, 
in relation to the veteran's impairment 
from PTSD.  The examiner must include a 
definition of the numerical GAF score 
assigned, as it relates to the veteran's 
occupational and social impairment.  If 
the historical diagnosis of PTSD is 
changed following examination, the 
examiner should state whether the new 
diagnosis represents progression of the 
prior diagnosis, correction of an error 
in the prior diagnosis, or development of 
a new and separate condition.  The 
examiner must express an opinion as to 
whether the service-connected PTSD has 
rendered the veteran unable to obtain and 
retain substantially VA employment or 
unemployable for VA compensation 
purposes.  Any opinions expressed must be 
accompanied by a complete rationale.



4.  The RO should arrange for VA ear, 
nose, and throat, and audiology 
examinations of the veteran for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
hearing loss/impairment found present.  
Any further indicated special studies 
should be conducted.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  

The examiners must be requested to 
provide opinions as to whether it is at 
least as likely as not that any hearing 
loss/impairment found on examination is 
or are related to exposure to a noisy 
combat environment in service.  The 
examiners should be advised that the RO 
has conceded exposure of the veteran to a 
noisy combat environment in service.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 268 (1998).

6.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an initial 
evaluation in excess of 10 percent for 
PTSD  with application of those criteria 
more favorable to the veteran, and 
document its consideration of the 
applicability of the criteria under 
38 C.F.R. § 3.321(b)(1).  The RO should 
adjudicate the issue of entitlement to 
service connection for defective hearing 
on a de novo basis.

If the benefits requested on appeal, for which a timely 
notice of disagreement has been filed, are not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







